    Case 1:19-cr-00002-WLS-TQL Document 1 Filed 01/09/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

UNITED ST ATES OF AMERICA                            CRIMINAL NO.: 1:19-CR- ~

             v.                                      VIOLATIONS:
                                                     21 U.S.C. 841(a)(l)
                                                     21 U.S.C 841(b)(l)(D)
                                                     49 U.S.C. 46306(b)(S)(A)
                                                     49 U.S.C. 46306(b)(6)

ERIC LEE BROWN
                                                      INDICTMENT


             Defendant.




THE GRAND JURY CHARGES:


                                         COUNT ONE

                       (Possession with Intent to Distribute Marijuana)

         On or about March 29, 2018, in the Albany Division of the Middle District of

  Georgia and elsewhere within the jurisdiction of this Court, the defendant,

                                     ERIC LEE BROWN

  knowingly and intentionally possessed with intent to distribute a controlled substance, to

  wit: marijuana, a Schedule I controlled substance, all in violation of Title 21 , United States

  Code, Sections 841(a)(l) and 84l(b)(l)(D).
 Case 1:19-cr-00002-WLS-TQL Document 1 Filed 01/09/19 Page 2 of 3




                                     COUNT TWO

        (Owning an Aircraft that is Knowingly Operated When the Aircraft is Not

                   Registered to Facilitate Controlled Substance Offense)

        On or about March 29, 2018, in the Albany Division of the Middle District of

Georgia and elsewhere within the jurisdiction of this Court, the defendant,

                                  ERIC LEE BROWN
did own an aircraft eligible for registration by the Federal Aviation Administration under

Title 49 of the United States Code, and knowingly and willfully operate and attempt to

operate the aircraft when the aircraft was not registered and said operation related to the

facilitating of a controlled substance offense punishable by more than one year

imprisonment, to wit: Possession with Intent to Distribute Marijuana as described in Count

One of this Indictment all in violation of Title 49, United States Code, Section

46306(b)(5)(A) and (c)(2).

                                    COUNT THREE
        (Operating an Aircraft eligible for Registration knowing that the Aircraft is

                 not registered to Facilitate Controlled Substance Offense)

       On or about March 29, 2018, in the Albany Division of the Middle District of Georgia

and elsewhere within the jurisdiction of this Court, the defendant,

                              ERIC LEE BROWN
 did knowingly and willfully operate and attempt to operate an aircraft eligible for

 registration by the Federal Aviation Administration under Title 49 of the United States

 Code, knowing that the aircraft was not registered and said operation related to the

 facilitating of a controlled substance offense punishable by more than one year
      Case 1:19-cr-00002-WLS-TQL Document 1 Filed 01/09/19 Page 3 of 3




     imprisonment, to wit: Possession with Intent to Distribute Marijuana as described in Count

     One of this Indictment in violation of Title 49, United States Code, Section 46306(b)(6)

     and (c)(2).



                                     A TRUE BILL.
                                     ls/Foreperson of the Grand Jury
                                     FOREPERSON OF THE GRAND JURY

PRESENTED BY:

CHARLES E. PEELER
UNITED STATES ATTORNEY

~~OJ'1c~
LEAH E. McEWEN
ASSISTANT UNITED STA TES ATTORNEY

Filed in open court this    9         day of
~-=::::;z~~F==---- A.D. 20 \<-\


                                 Deputy Clerk
